Citation Nr: 1737328	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  02-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the U.S. Navy from May 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the appellant's request to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD.  Jurisdiction of the claim was subsequently transferred to the RO in Boise, Idaho.  

The appellant's timely NOD was received in October 2001.  An SOC was issued in November 2001.  A timely VA Form 9 was received in December 2001 on which the appellant requested a Board hearing.

The appeal was certified to the Board in January 2002.  The Board remanded the matter in September 2003 in order to afford the appellant his requested Board hearing.  In December 2003, the appellant withdrew his request for a hearing.  38 C.F.R. § 20.704(e).

The appeal was re-certified to the Board in October 2004.  In a February 2005 decision, the Board reopened the claim and denied it on the merits.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In a February 2007 order, the Court granted a Joint Motion for Remand and vacated the portion of the February 2005 Board decision that denied entitlement to service connection for PTSD.  The Board remanded the matter in November 2007 for additional development, in compliance with the terms of the Joint Motion for Remand.  An SSOC was issued in January 2010, two were issued in October 2010, and one was issued in November 2010.  The matter was again remanded by the Board in August 2011 for additional development.  An SSOC was issued in April 2015.  The appeal was re-certified to the Board in May 2015.  The Board remanded the matter again for additional development in March 2016.  An SSOC was issued in March 2017.
A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A psychiatric disorder, to include bipolar disorder and PTSD, was not incurred in or caused by the appellant's active duty service, nor may it be presumed to be, and no psychiatric disorder was aggravated beyond its normal progression by such service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1133, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2008 letter, the RO notified the appellant of the evidence needed to substantiate the claim for entitlement to service connection for PTSD, as it was then characterized.  Specific information was also given and requested with regard to a claim for entitlement to service connection for PTSD as secondary to a personal assault, including a request that the appellant provide evidence of various types of behavior changes during service.  This complied with current 38 C.F.R. § 3.304(f)(5), previously codified at 38 C.F.R. § 3.304(f)(4), which provides that VA will not deny a PTSD claim based on in-service personal assault without first advising a claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The January 2008 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant's status as a veteran has been substantiated.  The appellant was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in that January 2008 letter.

Any timing deficiencies were cured by readjudication of the claim in multiple subsequent supplemental statements of the case (SSOCs), most recently in March 2017.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained deck logs from September and October 1980 from the USS Shreveport, the appellant's service treatment records (STRs) and all of the identified VA treatment records as well as the records relating to the Social Security Administration's (SSA's) disability determination.  In its March 2016 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA treatment records, contact the Joint Services Records Research Center (JSRRC) for review of records to determine if there is any record of the appellant's claimed in-service abuse and assaults, and afford the appellant a VA examination to determine the nature and etiology of any acquired psychiatric disabilities present.  The Board finds that the RO substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

All outstanding VA treatment records were associated with the claims file.  The JSRRC notified the AOJ that there were no records documenting the appellant's claimed abuse and assaults, or any records documenting his complaints of such.  Further, there was no documentation of the use of restraints at the Correctional Custody Unit, as described by the appellant.  The appellant was afforded a March 2017 VA examination pursuant to the Board's March 2016 remand instructions.  For the reasons stated below, this examination was adequate and complied with the Board's remand instructions.

The Board notes the appellant's April 2012 statement in which he requested that VA contact the captain and executive officer of the USS Shreveport in order to obtain statements regarding the appellant's claimed abuse and assaults.  However, for the reasons stated below, every possible avenue of development has been explored for this claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for entitlement to service connection for an acquired psychiatric disorder is thus ready to be considered on the merits.


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, there is no indication, nor does the appellant contend, that a psychosis was manifest to a compensable degree within one year of separation from service.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

		i.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As this matter was first certified to the Board in January 2002, DSM-IV applies.

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy, whether his stressor is related to fear of enemy or terrorist activity, whether it is related to personal assault, or whether it is related to some other type of incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The appellant's claimed stressor in this case is not related to combat with the enemy or fear of enemy or terrorist activity, but rather to a claimed personal assault.  

For cases involving a claimed personal assault stressor, evidence from sources other than a veteran's service records may corroborate the account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).


III.  Analysis

      A.  Evidence

The March 1980 enlistment examination report is negative for complaints or findings of a psychiatric disorder.

The appellant was assigned to the USS Shreveport on August 27, 1980, according to his History of Assignments.  The USS Shreveport Deck Logs for September and October 1980 are of record.  The ship was in Norfolk, VA.  The appellant was not mentioned in the September or October 1980 deck logs.  The appellant's History of Assignments notes that he was in the Correctional Custody Unit from October 23 to October 30, 1980.

The record indicates that VA was unable to obtain the Veteran's original service treatment records.  See e.g. September 1995 and March 2012 VA Forms 21-3101, Request for Information.  

In June 1996, however, the appellant submitted copies of service treatment records that had been in his possession.  A note on the Service Department Records Envelope indicates that the records "appear to be altered."  The appellant's submissions included October 1980 pre- and post-confinement physical examination reports, both of which are negative for relevant complaints or abnormalities.  Also submitted was a November 1980 separation physical examination report which was marked by the examiner as showing a normal psychiatric evaluation.  The report, however, contains an additional handwritten notation of "DISTRESSTED" [sic] over "42. Psychiatric," in an apparently different handwriting from that belonging to the examiner.  The summary of defects and diagnoses is silent for any psychiatric disorders.  

The appellant also submitted a copy of the November 1980 Report of Medical History which also contains multiple inconsistencies and annotations.  For example, the appellant apparently originally checked boxes stating that he did not have, nor had he ever had, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, and period of unconsciousness.  The Report, however, also contains what appear to be subsequent annotations in which the appellant circled "depression or excessive worry," "nervous trouble of any sort," and "periods of unconsciousness."  The words "strangulation" and "beatings" are also handwritten and circled below "periods of unconsciousness" and a checkmarks was placed in the "Don't Know" column of that category.  On the second page of the report, which contains no additional alterations, the appellant denied being treated or having been treated for a medical condition.  He stated that he had been a patient in a hospital for a skin graft on his nose at age 4, but not for any other reason.

A November 1980 memorandum from the commanding officer of the USS Shreveport to the Chief of Naval Personnel is of record.  It was explained that the appellant was being processed for discharge as a consequence of a continuing sequence of minor military and disciplinary infractions.  His inability to conform to naval standards created an administrative burden to the command.  The appellant received nonjudicial punishment on September 19, 1980, for violations of articles 92, 16, and 134 of the Uniform Code of Military Justice (UCMJ), disobedience of a lawful order, breach of the peace, and causing injury by sniffing glue, respectively.  The nonjudicial punishment included extra duty for 30 days and a forfeiture of $200 in pay per month for two months.  He received nonjudicial punishment on October 22, 1980, for a violation of Article 86 of the UCMJ, unauthorized absence from appointed place of duty.  The nonjudicial punishment included an oral admonition, oral reprimand, and thirty days correctional custody.  He received nonjudicial punishment on October 30, 1980 for violations of Article 91 of the UCMJ, disrespect to a commissioned officer and disrespect to a petty officer, and Article 92 of the UCMJ, four specifications of failure to obey a lawful order, failure to obey a written order, and failure to work.  The nonjudicial punishment was confined on bread and water for three days and a forfeiture of $250 in pay per month for two months.  The commanding officer explained that the appellant's performance and behavior had been such that his continuing service in the Navy would further exacerbate an already existing administrative burden.  He had previously been sent to the Hampton Roads Correctional Custody Unit as a consequence of nonjudicial punishment in an effort to correct his behavioral and attitude problems.  However the correctional custody unit released him after less than one week of a 30 day sentence, stating that continued attempts to improve his behavior were considered hopeless, and recommending that he be administratively discharged.

A November 1980 Statement of Awareness and Request For or Waiver of Privileges is of record.  The appellant stated that he understood that he was being considered for an administrative discharge which could result in a General Discharge under honorable conditions because of Convenience of the Government due to his creating an administrative burden to the command due to minor military or disciplinary infractions.  The appellant stated that he had been afforded an opportunity to consult with a lawyer, but did not desire to consult with counsel.  The appellant stated that he had been afforded an opportunity to make a statement but did not desire to make one.  The appellant stated that he did not object to the discharge.  The appellant signed this statement, and the personnel officer of the USS Shreveport witnessed.

A September 1993 clinical note states that the appellant began "huffing" gas and glue at age 11 and was confined to a state mental facility for children.  He was confined to state reform school at age 14, secondary to sniffing glue.  He stayed there until age 17 when he joined the Navy.  He was discharged for drinking and fighting aboard ship.  The VA examiner opined that all of the appellant's legal problems were directly related to his use of substances.

A December 1993 discharge summary states that the appellant began substance use at eight years old when he sniffed paint and glue.  Marijuana and alcohol use followed.  The appellant was hospitalized as a child at the Utah State Hospital.  It was noted that he was discharged from the Navy because of drugs and alcohol.  It was noted that he drank a fifth of vodka at age 8 and was treated for alcohol poisoning.

In a December 1993 statement, the appellant reported being treated at the Utah State Hospital from 1974 to 1975.  He stated that he became intoxicated the night before he was to join the Navy and was taken to a juvenile detention center.  The appellant reported that he performed very well in basic training and graduated with a double salute from an admiral.  The appellant reported that he was invited for drinks by some other sailors and they traveled to a bar.  The appellant stated that he sniffed glue during the car ride back from the bar.  He stated that the sailor driving the car crashed his automobile into a wall.  The driver blamed the appellant for the crash and grabbed the appellant by the throat.  The appellant stated that this left deep scratches on his throat.  He reported that he and the driver fought in the parking lot by the USS Shreveport.  Another sailor reportedly got involved, whom the appellant put down with blows to the head.  The appellant reported that he then ran back to the ship, where he was later confronted by the driver, who hit him with a dust pan.  The appellant stated that the fight then continued at the appellant's berthing area, and the sergeant at arms finally broke up the ship.  He reported that the sergeant at arms confiscated the bag of glue before he could discard it.  The appellant received a captain's mast, where he admitted that he had a problem with substance abuse.

He also reported that the driver continued to verbally berate him following the incident.  He reported that he was chastised by a petty officer who supervised him.  The appellant stated that he no longer felt accepted by his shipmates.  He reported that he slammed a petty officer against a wall after receiving verbal abuse and was sent for retraining.  He stated that, while he was painting, another sailor spilled a can of paint, and a petty officer blamed the appellant for the spill and ordered him to do push-ups.  The appellant refused and was taken before another petty officer.  He reported that he was handcuffed behind his back and forced to his knees, and was kicked in the head into a wall.  The appellant stated that he was forced back onto his knees and gagged.  He reported that a petty officer placed fingers into the appellant's nose, pulled back until the appellant was in severe pain, and ripped out his fingers, causing his nose to bleed.  Because the appellant continued to refuse to do push-ups, he stated that the petty officers continued to hit his head into a wall and threaten him with further violence.  

The appellant stated that, on another occasion, his wrists and ankles were cuffed, and those cuffs themselves were cuffed together.  The appellant stated that he was then left in a room until he cried and begged to be uncuffed.  A further incident reported by the appellant involved him being forced to stay at the barracks with a petty officer when the other sailors were sent to the dining hall.  He reported being ordered to do push-ups, which he did, but because the petty officer kept telling him to do more, the appellant finally refused to continue.  He stated that the petty officer then jumped on him and choked him until he blacked out.  The appellant stated that, when he came to, the petty officer was still choking him. The appellant reported that he was forced to march without shoes or a coat on a cold day.  When he complained, the appellant was reportedly handcuffed and told to put his nose against a wall.  The appellant refused and stated that his head slammed against a wall in the presence of other sailors and then his head was shaved, although other sailors' haircuts were not made to be that short.  After his head was shaved, the appellant reported that he was forced to run across a field while his wrists and ankles were cuffed.  He stated that petty officers pulled his elbows and made him hobble as fast as they could make him.  The appellant reported that a petty officer tried to throw him into a ditch full of water and slush.  The appellant resisted, causing the petty officer to fall into the ditch.  He reported that the petty officer forced him into the ditch with his face in the water and slush.  He stated that he was made to walk upstairs with the ankle cuffs, causing him a great deal of pain, and was placed into a room, still cuffed, without a blanket, for the rest of the day.  On another occasion, the appellant stated that a second-class petty officer picked him up off the ground with one arm; then other petty officers grabbed him and dropped the appellant to the floor.  The appellant stated that he was cuffed behind his back so he could not catch himself.  

Before the petty officers could do this again, a chief petty officer reportedly walked in and put a stop to things.  The appellant was taken before a warrant officer and told the warrant officer how he had been tortured for the past week.  The appellant stated that he wanted to get out of the Navy.  The appellant stated that he was taken back to the USS Shreveport and reported being tortured to the executive officer.  The appellant was informed that he could receive a general discharge under honorable conditions if he signed a waiver and agreed that he would not take any action regarding his torture, and served three days in the brig for disrespect toward the warrant officer.  The appellant stated that he signed such a waiver without the assistance of counsel or a lay advocate.  The appellant stated that these experiences caused him a great deal of emotional distress and contributed to the development of antisocial behavior and anxiety disorder.

A March 1994 psychiatry note states that the appellant was making lots of excuses for his difficulties, most blaming others for his problems.  He was diagnosed with mixed personality disorder and polysubstance abuse.  A May 1994 clinical note states that the appellant was still toying with doctors and not coming clean or following through.  A July 1994 clinical note states that the appellant has a long history of polysubstance abuse from childhood.

In June 1995, the appellant stated that he had been broken down psychologically in the Correctional Custody Unit, but was discharged before he was built back up again.  He also states that he sent his grandmother letters while in the Navy, and that his grandmother remembers that he described harassment that he experienced in those letters.

In a statement received in September 1995, the appellant's mother stated that the appellant was very happy and proud during boot camp when he would call home.  After boot camp, he visited home and was very happy.  When he returned to the Navy, the appellant's mother stated that the appellant told his grandmother he was unhappy.  The appellant's mother noticed a big change when she spoke to the appellant on the phone.  She stated that, after the appellant was discharged, he told her he was beaten and never wanted to speak of it again.

The appellant was afforded a hearing before a Decision Review Officer in June 1996.  A transcript is of record.  The appellant reported receiving abuse from older sailors and getting into fights with some of them.  The appellant stated that, due to stress, he went back to using drugs.  The appellant stated that he received 30 days of extra duty at a captain's mast, which he nearly completed, until a petty officer began abusing him and the appellant responded in a way that got him sent to the Correctional Custody Unit.  The appellant stated that he tried to conform and do what was requested, until he got in trouble for spilled paint that someone else spilled.  The appellant reported that he was kicked in the head, his head went into a wall, he was cuffed, beaten, gag-tied, and the petty officers put their fingers in his nose and pulled his face back until his nose bleed.  The appellant stated that he was placed into a room where the UCMJ hung on the wall, where he was left for hours, suffering and crying, with his wrists and ankles cuffed, and both sets of cuffs were themselves cuffed together.  The next day, the appellant reported being told to do push-ups, and when he was too exhausted to continue, a petty officer strangled him until he was unconscious.  He was then cuffed and placed back in the same room as before.  The appellant stated that, while others in the Correctional Custody Unit were getting haircuts, the appellant was made to stand with his nose against a very cold wall.  The appellant's head was hit into the wall when he refused to press his face against the wall.  The appellant forcibly had his head shaved, while others in the unit instead had received very short haircuts.  The appellant was made to run across a field while wearing cuffs on his wrists and ankles.  Petty officers then tried to throw him into a canal, but the appellant resisted, and one petty officer fell into the canal.  The appellant then had his head put into the canal, almost drowning him.  The appellant was then left in the same empty room with wet clothes on, suffering.  The appellant then stated that four petty officers picked him up and dropped him on the ground even though he said that he would do push-ups.  This only stopped when the chief petty officer entered the room.  The appellant told the chief warrant officer that he wanted a discharge from the Navy.  The appellant reported that the executive officer offered him an honorable discharge if he did not make any claims regarding the abuse he experienced.  The appellant stated that he turned to drugs upon discharge due to memories of that abuse.  The appellant stated that he was diagnosed with PTSD by a psychologist while in prison.  The appellant also stated that all of his service personnel and treatment records were in his possession and had been turned over to VA.

A July 1996 clinical note states that the appellant externalized blame for his recent use of substances.  The appellant was diagnosed with anxiety in October 1996, etiology unclear, secondary to cocaine and methadone.  An April 1997 psychiatric note is of record.  The appellant requested help with detoxification from heroin addiction.  No diagnoses were made at this time.  An August 2000 clinical note is of record.  The appellant was noted to have a history of social disorder and sociopathic behavior.

An April 2001 clinical note states that the appellant expressed a need for a diagnosis of PTSD for his records.  The appellant related a history of various reported trauma experienced while in the military and felt that his current overreaction to various authority/prison settings is related to his PTSD.  The appellant wanted the PTSD diagnosis in his records because service connection for PTSD had been denied.  The examiner noted that the appellant reported PTSD and that the examiner had no further way of validating that statement.  The appellant described symptoms that were possibly suggestive of a bipolar condition, including irritability, racing thoughts, and mood swings.  The provisional diagnosis was rule out bipolar disorder.  It could not be verified at the time, but the appellant reported non-combat related military PTSD.

A June 2001 medical examination report is of record, written by Dr. C.B.  The appellant reported that he was brutalized by officers while on active duty, which resulted in him experiencing PTSD.  Neuropsychological evaluation was undertaken.  Twin Falls County Jail records, Idaho Maximum Security Institute records, VA medical records, the appellant's application and appeals regarding his claim of entitlement to service connection for PTSD, police records, and documents related to the appellant's legal troubles were all reviewed.  A December 1992 diagnosis of heroin dependency was noted.  The appellant reported that he had heroin dependency since age 19.  December 1993 VA medical records were noted, in which the appellant's very significant history of polysubstance abuse, including substance abuse beginning at age 8 and resulting childhood hospitalization, were discussed.  A December 1993 diagnosis of polysubstance dependence with a need to rule out organic personality syndrome secondary to use of inhalants was noted.  A March 1994 clinical note was noted, where the VA physician expressed concern that the appellant made multiple excuses for his current disabilities and diagnosed the appellant with atypical depression with polysubstance abuse history.  The appellant was diagnosed with polysubstance dependency and probable organic personality disorder in May 1994.  An April 2001 psychiatric note from Dr. K.G.K. stated that the appellant expressed a need to be diagnosed with PTSD for his records.  Dr. K.G.K. could not verify the appellant's PTSD, deferring with regard to an Axis II diagnosis.

Dr. C.B. noted that the appellant received a general discharge after a series of incidents of disobedience, disturbing the peace, sniffing glue, and disrespect toward officers.  The appellant was noted to have been in correctional custody for 30 days in an attempt to correct his behavior and attitude problems.  After those 30 days, the situation was considered hopeless and discharge was recommended.  Dr. C.B. noted that the appellant has made multiple attempts to receive recognition for service-connected disability.  The appellant reported that he was mentally and physically abused during service.  The appellant stated that, as a result, he had PTSD, and his continued legal problems and polysubstance abuse are related to the in-service trauma.  The appellant stated that, when jail guards cuff him from behind, he is reminded of being beaten while in military custody.  The appellant reported that his father was verbally and physically abusive, yelling and screaming at the appellant and using a belt for discipline.  The appellant's father was noted to drink to excess, which made him more belligerent.  The appellant states that this has also contributed to his over-response to authority figures.  The appellant reported doing well in boot camp but not getting much respect from older sailors onboard.  Thus, he felt stressed and began sniffing glue again, for which he was disciplined.  The appellant also drank a lot, which got him into trouble for neglecting his duty.  The appellant was placed into an intensive training unit, where he reported being yelled and screamed at, cuffed and beat him, ripped his eyes and nose to the point where they were bleeding, for many hours at a time before being cuffed and left in a room alone.  The appellant was tearful in discussing this.  The appellant reported that he would be discharged under honorable conditions if he did not mention what occurred to him.  The appellant reported substance abuse very soon after discharge.  The appellant denied any history of head trauma or neurological disorders.  The appellant stated that he began sniffing glue and gasoline around age 8 or 9 and became addicted to huffing paint, until he was almost 26.  The appellant used heroin, methamphetamine, and cocaine intravenously as an adult.  It was noted that the appellant may have over-endorsed some components of the MMPI-2 objective personality test relating to his level of psychological distress.  However, Dr. C.B. stated that it was not a fake, bad, or malingering profile.

The appellant was noted to have a long history of polysubstance abuse, beginning well before his active service.  The appellant had a history of being in highly stressful, threatening, or abusive situations.  The VA examiner noted that there was no independent corroboration of the appellant's reports of abuse in the Navy, but there was a consistent theme with that report and the appellant's reports of abuse from his father and assaults by older students while in reform school.  A history of experiencing significant and somewhat agitated depression was noted. 

The appellant was diagnosed with (1) polysubstance dependency, in remission, secondary to incarceration; (2) cognitive dysfunction, not otherwise specified, neurocognitive deficits secondary to history of polysubstance abuse; (3) probably PTSD, chronic; (4) cyclothymic disorder versus dysthymic disorder; and (5) personality disorder, not otherwise specified, with borderline, avoidant, and antisocial features.

In his October 2001 NOD, the appellant stated that he requested to be discharged from the Navy after being verbally and physically abused in the Correctional Custody Unit.  The appellant reported that he yelled at screamed at the warrant officer and had to plead guilty to disrespect of the warrant officer in order to be discharged.  The appellant contends that he experienced sudden behavioral changes which could be reasonably expected by a person who had undergone a personal assault, including sudden requests for other duty assignments without justification, obsessive behavior including under- or over-eating, and increased disrespect for military or civilian authority.  The appellant contends that he suddenly requested to be discharged from the Navy even though he had signed on for five years due to personal assaults.  The appellant also argues that it is not his fault that his military records do not have more detailed information regarding the circumstances of his disrespect to a commissioned officer.  The appellant stated that his medical records report that he was distressed but did not note why that was so.  The appellant stated that he did not dispute his discharge or make a statement because he wanted the discharge.  He stated that he was told that it was "part of the deal" that he made no claim against the petty officers who he alleged had personally assaulted him.  He alleges that his discharge from the Navy is evidence itself that he was personally assaulted and that his charge of disrespect toward a commissioned officer was his, admittedly disrespectful, way to requesting his discharge.  The appellant asserted that he received leadership responsibilities in boot camp and graduated with honors.  He stated that, because he was so distraught and stressed out regarding what occurred in service that he was charged with disrespect to the commanding officer of the Correctional Custody Unit when he requested to be sent back to his ship.  He alleges that he has suffered from PTSD since his active service.

A Statement in Support of Claim was received in October 2001.  The appellant stated that, while he was in the Correctional Custody Unit in Hampton Roads, Virginia, he was painting when some paint spilled.  The petty officer in charge told him to clean the paint up.  The appellant believed he was punished for something he did not do and thus refused to clean the paint up.  The appellant stated that the petty officer became verbally abusive.  The appellant alleges that he was taken into a room in which that petty officer, and other petty officers, verbally and physically abused him.  He reported that they handcuffed him, gag-tied his mouth, caused his nose to bleed, and kicked his head into the wall.  The appellant reported that he experienced a week of verbal and physical abuse, during which he was strangled until he blacked out.  He also stated that he was run across a field with handcuffs behind his back and on his ankles and then dunked into a canal until he was on the verge of passing out.  The appellant reported feelings of hopelessness, fear, and loneliness.  The appellant stated that he was also forced to do push-ups by petty officers who picked him up and dropped him to the floor.  The appellant stated that he reported the abuse to the chief petty officer, albeit in a disrespectful manner.  The appellant reported that he was then taken before a warrant officer.  The appellant stated that he exploded in tears and anger, reported the abuse, and told him that he wanted out of the Navy.  The appellant reported that he was transferred back onboard the USS Shreveport and told the executive officer what happened and requested a discharge.  The appellant stated that his request for a discharge was granted, but he was not allowed to make any claim against the petty officers who physically and verbally abused him.  The appellant reported that he had to admit to disrespect towards the warrant officer and failure to work, due to not cleaning the paint up.

A statement from the appellant's mother was received in April 2002.  She stated that she now knows that the appellant had a chemical imbalance which made him hard to handle, precipitating a great deal of yelling and spanking.  She reported that the appellant was sent to a parochial school, where physical force was used.  She stated that she was called to the school on many occasions.  She stated that a great deal of yelling and physical force was used while the appellant was in the Navy.  She stated that when the appellant came home after his active service, he was very sad and he told his mother about what had been done to him, although he only spoke of it once.  She stated that the appellant was fighting back the only way he knew how, based on how he had been treated all of his life.  She stated that the appellant's behavior was learned behavior.  She stated that most of her children are on medication for chemical imbalances and undergo counseling.  She also stated that some of her grandchildren have the same problems.

A January 2004 statement from a Vet Center representative, D.F., states that it is general knowledge that discipline in a special training/custody unit involves verbal abuse, sometimes accompanied by physical contact, and sleep deprivation to break down recruits' resistance to the training process and motivate them to succeed in training exercises.  However, the appellant's experience worsened his existing emotional and psychosocial symptoms.  D.F. opined that the appellant's experience on active duty may not have been the original source of his PTSD symptoms, but made an existing condition worse.

A statement from the appellant, dated June 2005, was received in November 2005.  He reported that, on or about September 19, 1980, he was attacked by two seamen in the parking lot of the dry dock in Portsmouth Bay, Virginia.  The attack continued onboard the USS Shreveport and was broken up by the sergeant at arms.  The appellant stated that he admitted sniffing paint, but did not admit, and was not found guilty, of starting any altercation.  He stated that he was attacked because he had been sniffing glue.  He stated that this should be in the ship's logs.  He stated that, when he refused to clean up paint that another sailor spilled, he was taken to a room and handcuffed, gag-tied, and kicked, and had fingers put in his nose and ripped out until it started bleeding between October 22 and 30, 1980.  The appellant also stated that he was kicked and strangled by petty officers.  He stated that his demand to be released early from the Correctional Custody Unit after 8 days of the 30-day sentence in order to be discharged from the Navy constitutes credible evidence of an in-service stressor because he was released from the Correctional Custody Unit and subsequently discharged.  He alleged that his nonjudicial punishment for refusal to work shows behavior change and deterioration in work performance, credible evidence of a stressor.  He stated that his 3-day brig punishment for disrespect toward the commander of the Correctional Custody Unit was because he was distraught about his treatment.  He also noted that his separation examination report noted that the appellant was distressed.  He also stated that he made a five-year commitment to the Navy but his request to be discharged early shows a significant behavioral change.  According to him, having been transferred to a different place of custody corroborates his claim that he was abused in the Correctional Custody Unit.

A March 2007 psychiatric note states that the appellant had Axis I diagnoses of bipolar disorder and PTSD, military.  A July 2008 clinical note states that the appellant had diagnoses of PTSD, major depression, anger control, and bipolar disorder.

A November 2009 letter from Naval Brig Norfolk states that all records related to the appellant have been destroyed because records are maintained for 25 years.

In a December 2009 SSA Function Report, the appellant reported that he was discharged from the Navy for authority issues.  He stated that he was sent to the Utah State Mental Hospital in 1973, when he was 11 years old and already sniffing paint, gas, and glue.  The appellant was declared ungovernable by a juvenile judge at age 14.  He was sent to a state industrial school for stealing a car and getting into a high-speed chase with police for 20 miles.  The appellant reported that he got into a lot of fights with older kids there.  The appellant stated that he received nonjudicial punishment while in the Navy for sniffing glue and was assaulted by several petty officers for four to five days until he requested discharge.

In a statement, dated February 2010, sent to the SSA, the appellant reported that he was discharged by the Navy for refusing to work.  He stated that, in an attempt to make him work, he was kicked, strangled, gag-tied, and punched.  When this failed, he was thrown into a cell and left to suffer with handcuffs behind his back, which were tied to his ankles.

A statement from the appellant's uncle was received in February 2010.  It states that the appellant's uncle believed that the appellant may have been whipped by his father.  However, it does not discuss anything related to the appellant's claimed experiences during his active service.

The appellant's history of bipolar disorder was noted in a March 2010 clinical note.

A June 2010 clinical note states that the appellant received inpatient treatment and was diagnosed with polysubstance dependence in full sustained remission, secondary to incarceration, cognitive disorder, not otherwise specified, and bipolar disorder.

A July 2010 clinical note states that the appellant reported that he experienced abuse from his father.  He also reported that, while in the Navy, he got into fights and would not do push-ups and other duties required of him.  He reported that people in the military beat him up and held his face under water, which resulted in serious problems later.  The appellant reported nightmares and intrusive thoughts as a result of his reported abuse in the military.  The appellant was diagnosed with bipolar I disorder, PTSD, chronic, polysubstance dependence, prior history, antisocial personality disorder, and borderline personality disorder.  The examiner stated that the appellant seemed to be cooperative.  The examiner believed the appellant to be truthful, enabling the examiner to get a fair picture of his current functioning. 

A June 2010 clinical note is of record.  It was noted that the appellant seemed to be a fairly reliable historian, although he contradicted himself a few times.  He reported that he did well in boot camp, but got in trouble the first day he was assigned to a ship.  He stated that he ended up spending 30 days in correctional custody for sniffing glue, being disobedient, breaching the peace, and being disrespectful of officers.  The appellant reported that he was beat up in the Navy.  The VA examiner noted that it was not exactly clear, but this apparently occurred during the time he was in correctional custody.  Polysubstance dependence in full sustained remission, secondary to incarceration, cognitive disorder, not otherwise specified, and bipolar disorder were diagnosed.

A second June 2010 clinical note states that he was in a leadership position during boot camp, but as soon as he went on board a ship, he began fighting with older people and those with higher ranks.  The appellant stated that he was sent to an intensive training unit or a correctional facility, which he described as like boot camp, but with more force.  He stated that he refused to clean up paint that he did not spill so he was beaten, which entailed strangling, having fingers stuck up his nose, kicking his head into the wall, and dunking his head in water, for five days as he continued to refuse to do push-ups.  He stated that he then went back to the ship and yelled at the commanding officer for allowing this to happen.  The appellant stated that he was then placed on bread and water for three days and received a general discharge under honorable conditions.  He stated that he had to agree to the discharge and that he was not kicked out of the Navy.

A July 2010 VA psychiatric evaluation note is of record.  The examiner noted that he had worked with the appellant since 2001, although the previous work had not been in any official VA capacity.  The appellant was diagnosed with bipolar disorder, possible PTSD, and polysubstance abuse by history.  With respect to PTSD, the VA examiner stated that the appellant's symptoms could be crossover symptoms with bipolar disorder, possibly related to childhood abuse and/or reported military abuse.

A July 2010 clinical note states that the appellant was diagnosed with bipolar disorder.  Reports of PTSD were noted, although the VA examiner was unable to substantiate this currently but he did have some symptoms consistent with the diagnosis.  The VA examiner noted that, if the diagnosis was valid, it was not clear if the symptoms were crossover symptoms with bipolar disorder, possibly related to childhood abuse issues and/or reported military abuse.  A history of very significant alcohol/polysubstance and inhalant abuse versus dependence with probably mild to moderate cognitive effects was also noted.

A July 2010 examination report from Dr. M.S. is of record.  The appellant was diagnosed with bipolar I disorder, PTSD, chronic, polysubstance dependence, prior history, antisocial personality disorder, and borderline personality disorder.  He reported that his father would whip him and his siblings with a razor strap if they irritated his father.  The appellant reported that he got into fights in the Navy and refused to do push-ups and other things that were required of him, which got him beat up and his face held underwater.  

The appellant was afforded a VA examination in conjunction with a social work and industrial survey in September 2010.  He reported that his father yelled and hit him with a belt.  He was removed from home and placed into a state mental hospital at age 12 when a juvenile court found him ungovernable due to a history of sniffing paint.  The appellant stole a car at age 14.  Numerous school suspensions were reported for fighting and acting out.  Legal problems included theft of a car, arrests for sniffing inhalants, and petty theft.  The appellant reported that, the first day he was on the USS Shreveport, two sailors jumped him, resulting in a physical altercation.  Glue was found in the appellant's belongings and he was given 30 days of extra duty.  Afterward, the appellant was yelled at by a petty officer and pushed him up against a wall.  As a result, he was sent to Hampton Roads Correctional Custody Unit.  The appellant reported that he made a conscious decision to change and follow orders.  However, when he was blamed for a paint spill caused by another sailor, he refused to clean it, and was gag-tied by petty officers.  The appellant reported cursing at the petty officers and then was handcuffed behind his back.  One petty officer stuck his fingers in the appellant's nose and ripped back.  The appellant was kicked and his head was thrown into a wall.  The appellant reported that they made him bald when others at the Correctional Custody Unit received a military haircut.  The appellant complained and was told to stand up against a wall and put his nose on it.  When he refused, his head and nose were pushed into a wall.  The appellant was thrown into a canal and a petty officer tried to drown him.  The appellant reported that they did that again.  The appellant was left in a room with the UCMJ on the wall, ankles and wrists cuffed, until he cried.  The appellant was ordered to perform push-ups and did as many as he could.  The petty officer was not satisfied and began choking the appellant until he passed out.  The appellant then requested to be discharged.  The appellant also reported that he experienced the death of a teenage friend prior to service.

The appellant was afforded a VA examination in October 2010.  The claims file was reviewed.  He reported that his father was physically abusive when the appellant was a child.  The appellant stated that relatives have anxiety, bipolar, attention deficit, and eating disorders, and his father had agitation, anxiety, and anger.  The appellant reported that when he reported for duty on the USS Shreveport, two sailors jumped him and there was a physical altercation on his first day.  The appellant felt mistreated by petty officers and grabbed one who was yelling at him and pushed him against a wall.  The appellant was sent to the Correctional Custody Unit for one week, where he was handcuffed, gagged, kicked, had his head thrown into a wall, had his nose torn, was choked until he passed out, and had his head held under water and thought he was going to drown.  The appellant stated that he was offered a general discharge under honorable conditions if he agreed not to talk about what happened to him.  It was noted that the appellant met the DSM-IV criteria for a diagnosis of PTSD but there was no verification of the stressor.  The VA examiner opined that the appellant's report of the stressor appeared credible, but he also had multiple stressors prior to his military experience.  The appellant was diagnosed with PTSD, polysubstance abuse in partial sustained remission, bipolar disorder, and personality disorder, not otherwise specified.  The VA examiner stated that the appellant experienced enough trauma prior to his active service to develop PTSD, but if the reported military trauma occurred, it would likely exacerbate the appellant's PTSD.

In a statement received in October 2010, the appellant stated that his behavior onboard the USS Shreveport and at the Hampton Roads Correctional Custody Unit was a significant and total contrast from his behavior during boot camp, two weeks of additional skills training, and two weeks of leave at home.  He stated that he was assaulted by a sailor and a shipmate in the parking lot.  He stated that he was assaulted on numerous occasions in the Correctional Custody Unit.  He stated that he told his mother and father that he was assaulted several times and thus requested discharge.

A statement from the appellant's mother was received in October 2010.  She states that the appellant was made Master at Arms in boot camp and he wrote letters about his accomplishments during boot camp.  She stated that she received letters from the appellant about being assaulted by two sailors and about complaints of always being yelled at and taken advantage of by superiors.  She stated that when the appellant returned home, he told her that he was beaten by petty officers.  She stated that he was no longer the bright, happy, hopeful boy that he was prior to going into the Navy, and that she had witnessed a change in the appellant. 

A June 2013 letter from VA is of record.  It notes that, during a discussion with VA staff, the appellant demonstrated aggressive, threatening behavior.  Thus, he was given restrictions on how he could use VA facilities.

An April 2014 letter from the National Archives and Records Administration (NARA), in response to the RO's request for a copy of OPNAVINST 1640.10 or OPNAVINST 1640.71 relating to the Navy's Correctional Custody Unit manual from the 1980s, is of record.  NARA was unable to locate the requested material because the copies of OPNAVINST in NARA's possession skipped from 1640.6 to 1650.  Thus, a copy of 1640.10 was not in NARA's possession.  NARA recommended that the RO contact the OPNAV Instructions and Directives Manager.  A March 2015 email from NARA confirms that it was unable to locate any of the requested directives.
An April 2014 letter from the Naval History and Heritage Command (NHHC) is of record.  An excerpt from the 1980 annual command history report submitted by Naval Station Norfolk that addresses the opening of the Hampton Roads Correctional Custody Unit in January 1980.  It was noted that NHHC does not hold any instructions, or records of policies and procedures, related to the Correctional Custody Unit.  The command history report states that the Correctional Custody Unit was opened to improve performance of errant first-enlistment sailors who demonstrated potential for rehabilitation.  

A November 2014 statement from the appellant is of record.  He stated that, while at the Correctional Custody Unit, he was tortured and assaulted, per the policy of the unit itself.  He thinks that the petty officers who assaulted him prior to the CCU were friends with those in the CCU, which he says is more persuasive evidence than the newspaper article about the existence of the CCU.  He stated that he was handcuffed and had his head kicked into the wall.  The next day, he states that he was strangled by a petty officer and went unconscious.  On the final day, he went into a rage when he saw the warrant officer and received nonjudicial punishment for the outburst.

In December 2014, the appellant stated that he was tortured for three days at Little Creek, Virginia, where he had been sent for re-training.

A Naval Records Officer provided VA with the complete history of the SECNAV and OPNAV instruction manuals in January 2015.  A February 2015 letter from the NARA states that it was unable to locate the requested OPNAV and SECNAV instruction manuals.  Some accessions that may contain the requested manuals were noted to be classified.  NARA provided contact information for other locations to search for the OPNAV and SECNAV instruction manuals.  A March 2015 statement from NARA stated that it was unable to locate any of the requested directives because the files leapt from 1640.6 to 1650.

In April 2015, the appellant contended that his mental disorders were aggravated by his active service, in particular by the assaults he described.  

A June 2015 statement from the appellant's representative notes that the appellant believes that in-service stressors aggravated a pre-existing mental disorder or disorders.  

April and July 2016 responses from the JSRRC are of record.  It was noted that NARA has stated that they have been unable to locate specific versions of the OPNAVIST 1640.10 manual that would have been in effect in the 1980s.  Several accessions that may contain version of OPNAVIST records were identified, but many records were classified and NARA stated that it has no ability to research these records.  The JSRRC stated that the 1980 command history from Naval Station Norfolk was reviewed.  However, the Correctional Custody Unit did not document the type of restraints or arms use that the appellant alleges were used on him.  It was noted that the purpose of the Correctional Custody Unit was to improve the performance of errant first-enlistment sailors who demonstrated the potential for rehabilitation, thereby reducing first term attrition. 

The appellant was afforded a VA examination in March 2017.  The claims file was reviewed and the appellant was interviewed.  The examination report is signed by two VA examiners.  With respect to validity, the appellant's report during the examination was consistent with reviewed records, save for the following exceptions.  During this examination, when describing a military physical assault, the appellant reported that, after a night of drinking, he got into a fight at or outside a bar and the fight continued at the ship.  However, during his October 2010 VA examination, the appellant reported that two men on the ship jumped him.  During the October 2010 VA examination, the appellant reported having his head held under water, thinking that he was going to die from drowning, and being given bread and water for three days.  However, these details were not mentioned when discussing physical assaults during this examination.  The appellant reported that he got along well with co-workers and quitting jobs due to stress and drug use.  However, during his October 2010 VA examination, it was noted that the appellant had been fired from several jobs and had significant interpersonal difficulties at work.  Because the majority of what the appellant self-reported was consistent with medical records, notwithstanding these exceptions, the VA examiners considered him to be a moderately reliable historian.
As requested, the VA examiners based all diagnoses on DSM-IV criteria.  The appellant was diagnosed with bipolar I disorder, PTSD, polysubstance dependence in sustained remission secondary to incarceration, antisocial personality disorder, and cognitive dysfunction, not otherwise specified, by history.  

With respect to bipolar I disorder, it was noted that the appellant was first diagnosed in 2001 following a significant period of incarceration and abstinence from drugs and alcohol.  The appellant believes that his bipolar disorder began during childhood because he was aggressive and impulsive; however, this is insufficient to substantiate that he met diagnostic criteria for bipolar disorder as a child.  The VA examiner noted that there was significant medical evidence that the appellant met the criteria for bipolar disorder with a discernable onset around 2001.  Thus, the VA examiners opined that bipolar disorder was not caused by or the result of military service.

With respect to PTSD, it was noted that it was characterized by intrusive memories of both childhood physical abuse and military physical assaults.  Based on the appellant's reports that he was abused by his father and his peers, and abused substances to escape emotional distress, the VA examiners stated that it was likely that the appellant met the criteria for PTSD prior to joining the Navy.  However, the VA examiners stated that they were not competent to opine as to whether the claimed physical assaults actually occurred in the Navy.  Thus, if the physical assaults occurred, the VA examiners opined that it was at least as likely as not that the assaults aggravated his pre-existing PTSD symptoms.

With respect to polysubstance abuse in sustained remission secondary to incarceration, it was noted that the appellant's drug use was associated with deceitfulness, he had a family history of substance use issues, and he was chronically abusing substances to a problematic degree prior to joining the military.  Thus, the VA examiners opined that the appellant's polysubstance dependence was not caused by or the result of his active service.  Further, based on the severity of the appellant's pre-military substance abuse issues, it is less likely than not that the appellant's substance abuse problems were aggravated beyond the normal progression by his active service.
A June 2001 diagnosis of cognitive disorder, not otherwise specified, was noted.  As this examination did not include cognitive testing, this diagnosis could not be corroborated or refuted.  However, the VA examiners opined that the June 2001 diagnosis was thorough and adequately supported the diagnosis, explaining that it was secondary to chronic substance abuse.  Thus, the VA examiners opined that the appellant's cognitive dysfunction, not otherwise specified, was not caused by or a result of his active service.

With respect to antisocial personality disorder, the appellant's repetitive and persistent teenage behavior of violating societal norms was noted.  The VA examiners opined that it was likely that the appellant met the criteria for conduct disorder based on his reported behavior history, noted throughout the appellant's medical and legal records.  It was noted that, based on a review of the records and the appellant's own reports, his antisocial personality traits manifested during late childhood or early adolescence.  The VA examiners explained that personality traits, by definition, are enduring patterns of perceiving, relating to, and thinking about oneself and the environment that are stable and prevalent across a range of interpersonal and social contexts.  Thus, the VA examiners opined that the appellant's antisocial personality disorder was not caused by or a result of his military service.

The VA examiners also noted that the appellant had been given various other diagnoses since 2001, but explained that these diagnoses were accounted for within the March 2017 diagnoses because the symptoms of these diagnoses significantly overlap with the symptoms of the March 2017 diagnoses.

	C.  Analysis

The central issue in this appeal is whether the Veteran's allegations of in-service assaults are credible.  For the reasons stated below, the Board finds that they are not.  Therefore, his claims for benefits based upon these allegations must be denied.  To the extent that the appellant has suggested that he has any mental health diagnosis that is related to service, the Board concludes that the weight of the evidence is against such a finding. 
Initially, the Board notes that a prior decision on an unrelated claim notes that the appellant was in receipt of his own service treatment records and appears to have annotated them further.  "DISTRESSTED" [sic] was handwritten on the November 1980 separation physical examination report over "42. Psychiatric."  The November 1980 Report of Medical History includes a circle around "depression or excessive worry," but the report also states that he did not have depression or excess worry.  "Nervous trouble of any sort" is likewise circled, but the appellant denied having nervous trouble of any sort.  The appellant checked both yes and no regarding periods of unconsciousness.  "Strangulation" and "beatings" are handwritten and circled below "periods of unconsciousness."  Checkmarks were placed in the "Don't Know" column and to the right of these additions.  The Board does not take these annotations as an attempt to fraudulently alter these records and does not consider them as adversely reflecting on the Veteran's honesty.

		i.  Appellant's Contentions

The appellant contends that his current PTSD was aggravated by his active service.  He contends that he experienced two in-service stressors: (1) being "jumped" on one of the first days he was assigned to the USS Shreveport; and (2) being beaten and tortured while in the Correctional Custody Unit.

With respect to the first claimed stressor, the Board notes that the appellant's story has been inconsistent.  On some occasions, the appellant states that he was "jumped" by fellow sailors.  On other occasions, the appellant describes the incident as having begun on the way back from the bar with fellow sailors after a night of drinking.  He stated that the driver crashed an automobile into a wall and blamed the appellant because the appellant had been sniffing glue in the car.  On some occasions, the appellant stated that the altercation continued on board the USS Shreveport.  The record shows that the appellant received nonjudicial punishment on September 19, 1980, for violations of articles 92, 16, and 134 of the UCMJ, disobedience of a lawful order, breach of the peace, and causing injury by sniffing glue, respectively.

Thus, the Board finds the appellant's report that the altercation began due to the appellant's sniffing glue more credible than reports that he was simply "jumped."  Thus, the preponderance of the evidence weighs heavily that this first claimed in-service stressor was the result of the appellant's own misconduct, namely sniffing glue.  Disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d), Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, entitlement to service connection cannot be granted based on this claimed in-service stressor.

With respect to the appellant's claim that he was beaten and tortured in the Correctional Custody Unit, he has stated that this maltreatment occurred for three to five days.  The record shows that the appellant was sent to the Correctional Custody Unit for 30 days but was released after less than one week because continued attempts to improve his behavior were considered hopeless and administrative discharge was recommended.  However, the appellant reported in June 2010 that he spent 30 days in corrective custody.  He also stated that he requested to be released from the Navy due to the beatings, and was told that he would receive a general discharge under honorable conditions if he did not pursue charges against the petty officers he alleges beat him.  The sufficiency of this claimed stressor is discussed below.

The appellant has reported various reasons for his discharge from the Navy.  On some occasions, he states that he was discharged for refusing to work, while at other times he states that it was he who requested the discharge.  The appellant has also stated that his agreement to a general discharge under honorable conditions in exchange for not pursuing charges against the petty officers who he claims beat him was done without the benefit of counsel.  However, the appellant stated in November 1980 that he had been afforded an opportunity to consult with counsel and to make a statement.  However, he declined both opportunities.  The appellant also claims that he did not dispute his discharge or make a statement for the record because he wanted the discharge.  However, the appellant's admittance that was untruthful in November 1980 does not establish that he is truthful now.  Rather, this establishes that, when it suits a purpose, the appellant has elected to not be credible.  
		ii.  In-Service Stressor

38 C.F.R. § 3.304(f) requires credible supporting evidence that an in-service stressor occurred.  Lay testimony alone is not sufficient to establish that a stressor occurred.  Rather, it must be corroborated by "credible supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Corroborating evidence need not be contemporaneous with service and may include post-service treatment records and statements from family.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381-82 (Fed. Cir. 2011).  

In this case, the appellant's mother is certainly competent to report what she was told by the appellant regarding what happened to him in service.  Prior consistent statements are a traditional form of corroborating evidence, particularly when they are made at a time before there was a motive fabricate.  However, these hearsay statements repeated by the Veteran's mother are not conclusive in this matter.  To the extent that the Veteran told his mother that he was beaten, it is entirely possible that the Veteran has been making excuses and avoiding responsibility for his conduct since his time in service.  To the extent that she personally observed a change in his mood from entrance to separation, that would also be consistent with the Veteran being optimistic about his opportunity to succeed in service before his inability to conform to the rigors of service life became apparent.  Accordingly, this favorable testimony is one item the Board must weigh in deciding whether the appellant's allegations of in-service assaults are credible.

The Board notes the appellant's representative's argument that 38 C.F.R. § 3.304(f)(3) lessens the evidentiary standard for establishing an in-service stressor.  However, 38 C.F.R. § 3.304(f)(3) only is applicable when the claimed stressor is related to a fear of hostile military or terrorist activity.  The appellant's claimed stressors all involve fellow American service members.  38 C.F.R. § 3.304(f)(3) requires that the event or circumstance in service be perpetrated by either a member of an enemy military or by a terrorist.  See Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013), see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing to definition of "hostile force" in 38 C.F.R. 3.1(y)(5) as one with "anti-American" objectives or views).  Further, VA's final rule explicitly states that military sexual trauma, abuse by military personnel, and harassment are outside the scope of 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304 (f)(3)).

After-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); see also Patton v. West, 12 Vet. App. 272, 278 (1999).  However, there is no such medical evidence in this case.  The March 2017 VA examiners, who opined that the appellant's claimed stressor at least as likely as not aggravated his PTSD beyond the normal progression of the disease, if it occurred, explicitly stated that it was beyond their competence to opine as to whether the claimed stressor had indeed occurred.

In its March 2016 remand, the Board requested that the JSRRC be contacted for it to review pertinent OPNAVIST and SECNAVIST records in the custody of the NARA relevant to the operating procedures of a Navy Correctional Custody Unit during 1980, as identified and referred to in the February 2015 letter from the NARA.  As noted above, the JSRRC stated in April and July 2016 that the Correctional Custody Unit did not document the use of the types of restraints and arms that the appellant alleged were used.  Rather, the purpose of the Correctional Custody Unit was to improve the performance of errant first-enlistment sailors who demonstrated the potential for rehabilitation.

Overall, the Veteran's allegations have been marked by some inconsistencies, efforts to corroborate his allegations have not produced any significant evidence to support his claims, and his long history of substance abuse and behavioral problems demonstrate an overall lack of respect for social norms including honesty and taking responsibility for his own behavior.  Based upon all of the evidence of record, the Board finds that the Veteran's allegations are not credible.  




iii.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

As there is no credible supporting evidence that the appellant's claimed stressor occurred, entitlement to service connection for PTSD must be denied.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Although the March 2017 VA examiners stated that, if the claimed physical assaults occurred, it was at least as likely as not that they aggravated the appellant's pre-existing PTSD symptoms, as explained above, there is no evidence, save for the appellant's own lay statements and his mother's lay statements based upon what she was told by the appellant, that the claimed physical assaults occurred.
In addition to a current diagnosis of PTSD, the appellant has diagnoses of bipolar I disorder, polysubstance dependence in sustained remission secondary to incarceration, antisocial personality disorder, and cognitive dysfunction, not otherwise specified, by history.  The March 2017 VA medical opinion explained that, although the appellant had various other diagnoses throughout his life, all are accounted for in the preceding diagnoses because the symptoms significantly overlap.  The Board finds that this medical opinion regarding the appellant's current diagnoses is well-reasoned and entitled to great probative weight, in particular because it was based on an examination of the appellant and a thorough review of the claims file.

The March 2017 VA examiners opined that the appellant's bipolar disorder had a discernable onset around 2001.  Thus, it is less likely than not that the appellant's bipolar disorder was caused by or the result of his active service.  The appellant concedes that his polysubstance abuse began well before he began active service.  The March 2017 VA examiners explained that it was less likely than not that polysubstance abuse was aggravated beyond the normal progression by his active service due to the severity of his pre-military substance abuse issues.  The March 2017 VA examiners explained that antisocial personality disorder manifested during late childhood or early adolescence, based on the appellant's own statements and a review of the claims file.  They explained that personality traits, by definition, are stable and prevalent across a range of interpersonal and social contexts.  Thus, they opined that it was less likely than not that antisocial personality disorder was caused by or a result of his military service.  The March 2017 VA examiners concurred with the June 2001 examiner, Dr. C.B., that cognitive disorder, not otherwise specified, was secondary to chronic substance abuse.  Thus, the March 2017 VA examiners opined that it was less likely than not caused by or a result of the appellant's active service, as chronic substance abuse was not aggravated beyond the normal progression by his active service.  The Board notes that the voluminous medical records in the claims file do not contain any positive nexus opinions with regard to these disabilities.  Great probative weight is given to the March 2017 VA medical opinion because it is well-reasoned, based upon an examination of the appellant and a thorough review of the claims file, and it does not contradict the other medical evidence of record.

Thus, entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, must also be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


